Citation Nr: 1748401	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-21 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for fibromyalgia.

2.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with Barrett's esophagus.

3.  Entitlement to a rating in excess of 10 percent for rotator cuff strain, left shoulder.

4.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for chondromalacia, left knee, status post chondroplasty and debridement.

5.  Entitlement to service connection for chondromalacia, left knee, status post chondroplasty and debridement.

6.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for chronic lumbosacral strain.

7.  Entitlement to service connection for low back pain.

8.  Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran was a member of the Army National Guard from April 1979 to April 2007, with periods of active duty training (ACDUTRA) and inactive duty training (IDT).  From November 1987 to March 2007, he served on full-time Active Guard Reserves (AGR), with intervening periods of active duty from January 1991 to March 1991 and from October 2004 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The September 2010 rating decision, in relevant part, granted service connection for fibromyalgia (with a rating of 10 percent, effective January 20, 2010) and denied service connection for IBS; both the June and September 2010 decisions continued the previously assigned ratings for GERD (with Barrett's esophagus) and left shoulder rotator cuff strain; and confirmed and continued the previous denials of service connection for left knee chondromalacia (status post chondroplasty and debridement) and chronic lumbosacral strain.  The Veteran appealed via an October 2010 notice of disagreement.  

In September 2016, the Veteran testified at a Board hearing.  A transcript is of record.

The issues of higher ratings for fibromyalgia, GERD, and left shoulder rotator cuff strain, and service connection for low back pain and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2007 rating decision denied service connection for left knee chondromalacia; the Veteran initiated an appeal with regard to this denial, but did not perfect the appeal by submitting a substantive appeal.

2.  Since the last final denial in June 2007, new and material evidence related to the issue of left knee chondromalacia has been received.

3.  A June 2007 rating decision denied service connection for chronic lumbosacral strain; the Veteran initiated an appeal with regard to this denial, but did not perfect the appeal by submitting a substantive appeal.

4.  Since the last final denial in June 2007, new and material evidence related to the issue of chronic lumbosacral strain has been received.

5.  The Veteran has IBS; he served on Southwest Asia during the Persian Gulf War.


CONCLUSIONS OF LAW

1.  The June 2007 denial of service connection for left knee chondromalacia became final.  38 U.S.C.A. § 7105 (West 2016); 38 C.F.R. § 3.104 (2016).

2.  New and material evidence has been received to reopen the previously denied claim of service connection for left knee chondromalacia.  38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. § 3.156(a) (2016).

3.  The June 2007 denial of service connection chronic lumbosacral strain became final.  38 U.S.C.A. § 7105 (West 2016); 38 C.F.R. § 3.104 (2016).

4.  New and material evidence has been received to reopen the previously denied claim of service connection for chronic lumbosacral strain.  38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. § 3.156(a) (2016).

5.  The criteria to establish service connection for IBS, a medically unexplained chronic multisymptom illness, have been met.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239 -40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.  

The RO initially denied service connection for left knee chondromalacia and chronic lumbosacral strain in a June 2007 rating decision.  With regard to the left knee, the RO noted that service treatment records showed injuries to the left knee in June 1979 and February 1996, and treatment for the left knee (to include two surgeries) between January 2000 and July 2003, but determined that these occurred during inactive duty.  With regard to the chronic lumbosacral strain, the RO noted that service treatment records shows treatment for chronic lumbar strain in August 2002 and for low back pain radiating down into the left thigh in March 2004, but again determined that these occurred during inactive duty.  Ultimately, the RO denied service connection for both disabilities based on a finding that they were not related to an injury or event in service.  The Veteran appealed via a November 2007 notice of disagreement.  The RO issued a statement of the case in August 2008, but thereafter did not receive a substantive appeal from the Veteran.  As such, the June 2007 rating decision became final.  See 38 C.F.R. § 20.302.

As mentioned, the RO originally denied service connection on the basis that service treatment records showed injuries and treatment during inactive duty but not active duty.  The record, however, shows otherwise.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110; 1131.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of IDT during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6(c)(3). 

Additionally, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007). 

Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id. 

VA's Adjudication Procedures Manual, see M21-1, Part III, subpart ii, 6.A.4.c., notes that full-time National Guard service is considered ACDUTRA under 38 U.S.C.A. § 101(22)(C) if performed under 32 U.S.C. §§ 316, 502, 503, 504, or 505.  This is so whether the individual is performing operational duty or undergoing training.  The section notes that operational duty includes Active Guard Reserves (AGR) and active duty support (ADS), which apply to Guard personnel as well as to Reservists serving in these capacities.  An additional note reflects that, since 1964, National Guard members have been assigned to full-time operational duty under 32 U.S.C. § 502(f) to provide full-time support to Guard components even though they are not activated.

In this case, the Veteran has testified that he had full-time AGR service from November 1987 to March 2007.  See September 2016 Board hearing transcript.  An Army National Guard Current Annual Statement, dated in May 2007, seems to confirm this assertion.  The statement identifies the Veteran's service between November 9, 1987, and March 31, 2007, as either "Army National Guard Mobilized Service" (B2) or "Army National Guard Active Duty under Title 32 USC, State Controlled" (B4).  In addition, the Veteran's Report of Separation and Record of Service from the National Guard Bureau shows that he served as a unit supply specialist, a cable system installation-maintenance specialist, and a human resources specialist.  This supports a finding that the Veteran was assigned to full-time operational duty under 32 U.S.C. § 502(f).  Accordingly, his AGR service from November 1987 to March 2007 is considered ACDUTRA and service connection may be granted for disability resulting from disease or injury incurred therein.

The above finding constitutes new and material evidence in support of the Veteran's request to reopen his two previously denied claims.  Significantly, his testimony relates to an unestablished element of the previously denied claims and raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between a current condition and an event in service.  Therefore, the previously denied claims of service connection for left knee chondromalacia and chronic lumbosacral strain reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  

Service Connection for IBS

The Veteran raised the issue of service connection for IBS in a January 2010 statement.  A July 2010 VA examination shows a diagnosis of IBS.

Under 38 C.F.R. § 3.317, VA shall pay compensation to a Persian Gulf War veteran who exhibits objective indications or symptoms of a qualifying undiagnosed illness or a medically unexplained chronic multisymptom illness, so long as the objective symptoms occurred either during service in the Southwest Asia theater or manifested to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; Extension of the Presumptive Period for Compensation for Gulf War Veterans, 81 Fed. Reg. 71,382 (Oct. 17, 2016) (to be codified at 38 C.F.R. pt. 3).

Here, the Veteran served in Kuwait and Iraq from January 2005 to January 2006.  This qualifies him as a Persian Gulf War veteran for purposes of 38 C.F.R. § 3.317.  Further, IBS is a functional gastrointestinal disorder, and it is recognized as a medically unexplained chronic multisymptom illness for purposes of compensation for Persian Gulf veterans under 38 C.F.R. § 3.317(a).

At the July 2010 VA examination, the Veteran reported an 18-month history of diarrhea, five out of seven days.  He could have up to five bowel movements per day.  He also had abdominal cramping that was relieved by bowel movement.

VA treatment records show that, in January 2010, the Veteran complained of frequent diarrhea three to four times per week, sometimes with three to four episodes in a 24-hour period, characterized as chronic by the treating provider.  See 05/27/10 VBMS, Medical Treatment Record - Government Facility, at 6-8.  A February 2011 primary care note shows that the Veteran complained of watery stools; he reported about four loose bowel movements per day; and stated that this had been going on for the past five years.  He also reported stomach cramps.  See 03/24/11 VBMS, Medical Treatment Record - Government Facility, at 31.

At the September 2016 Board hearing, the Veteran reported cramps or abdominal distress, and frequent bowel movements.  He characterized his symptoms as more than mild.

Under Diagnostic Code 7319, a 10 percent rating is warranted for moderate irritable colon syndrome, with frequent episodes of bowel disturbances with abdominal distress.  38 C.F.R. § 4.1114.  A 30 percent rating is warranted for severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Id. 

In view of the above, the Board finds that the criteria for service connection for an undiagnosed illness manifesting with irritable bowel syndrome have been met, as the evidence supports a finding that the Veteran's diagnosed IBS manifested to a degree of 10 percent or more.  The Board notes that the Veteran is already service-connected for GERD with Barrett's esophagus; if the symptoms of IBS are deemed duplicative of the GERD then assignment of additional compensation would be prohibited as impermissible pyramiding.  38 C.F.R. § 4.14.


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for left knee chondromalacia is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for chronic lumbosacral strain is granted.

Service connection for IBS is granted.


REMAND

VA Treatment Records 

At the September 2016 Board hearing, the Veteran suggested that he had received VA treatment for his back, fibromyalgia, and GERD.  VA treatment records were last associated with the claims file in March 2011.  On remand, VA must obtain any outstanding VA treatment records. 

Higher Rating for Fibromyalgia

At the September 2016 Board hearing, the Veteran reported body aches, swollen feet and ankles (with associated difficulty walking), fatigue, and headaches (once per week, not incapacitating).  Private treatment records shows treatment for fibromyalgia from two different providers.  Significantly, a December 2010 treatment note from Dr. B.S. shows that the Veteran's involvement was moderately severe; he had a great deal of fatigue and generalized pain; and his symptoms fluctuated with changes in the weather.  At the time, he was having a significant exacerbation of pain.  See 04/21/11 VBMS, Medical Treatment Record - Non-Government Facility, at 1.  An August 2011 treatment note from DR C.B. shows that the Veteran reported diffuse pain in his muscles and joints, most days at a level of 7/10, but tolerable with medications.  See 08/01/13 VBMS, Medical Treatment Record - Non-Government Facility, at 19.  Subsequent treatment records from Dr. C.B. generally show pain at a similar level (7/10), with tolerable pains and fair, overall, symptom control.  Nonetheless, in May 2015, the Veteran reported an increase in pain, which led to decreased activity level; associated symptoms included diarrhea, dry eyes, fatigue, poor sleep, and shortness of breath.  See 12/14/16 VBMS, Medical Treatment Record - Non-Government Facility.

The Veteran last underwent a VA examination for his fibromyalgia in July 2010.  The examination report shows that he was on two medications for his fibromyalgia.  He mainly complained of pain in muscle areas around his shoulder and back, with no identifiable precipitating factor.  The discomfort was characterized as mild and did not affect daily activities.  The Veteran reported fatigue and sleep problems but attributed these to his service-connected PTSD.

In light of the above, the Board finds that a new VA examination is warranted.  In this regard, the Board notes that the May 2015 private treatment record from Dr. C.B. reflects a worsening of the Veteran's symptoms.  VA must provide a new examination with consideration of all pertinent evidence when, as is the case here, there is an indication that the record does not adequately reveal the current state of the claimed disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82   (2007).  Furthermore, it is unclear which symptoms are associated with the Veteran's fibromyalgia.  As mentioned, a private treatment provider identified diarrhea, dry eyes, fatigue, poor sleep, and shortness of breath, as associated symptoms.  In addition, the Veteran reported headaches during the September 2016 Board hearing.

Higher Rating for GERD

At the September 2016 VA examination, the Veteran reported that his GERD manifested as burning and mild to moderate pain.  He also reported exacerbations consisting of vomiting, occurring once every one or two months.

The Veteran last underwent a VA examination for his GERD in February 2010.  The examination report shows that the Veteran was taking medication for his GERD.  He stated that the medication alleviated his symptoms, but noted that spicy foods aggravated them.  He denied any dysphagia, abdominal pain, or pyrosis.  He denied any hematemesis or melena.  He did not have sour taste or reflux daily.  He denied nausea or vomiting, dilations, changes in weight, and anemia.

In view of the above, the Board finds that the Veteran's September 2016 testimony suggests that his GERD symptoms have worsened.  VA must provide a new examination with consideration of all pertinent evidence when, as is the case here, there is an indication that the record does not adequately reveal the current state of the claimed disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82   (2007).

Higher Rating for the Left Shoulder

At his September 2016 Board hearing, the Veteran stated that his service-connected left shoulder disability had worsened.  He last underwent a VA examination for his left shoulder in February 2010.  VA must provide a new examination with consideration of all pertinent evidence when, as is the case here, there is an indication that the record does not adequately reveal the current state of the claimed disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82   (2007).

Service Connection for a Left Knee Disability

The Veteran seeks service connection for a left knee disability.  

A January 2007 VA examination reflects a history of an injury in 2001 during physical training, which resulted in a diagnosis of patellofemoral syndrome.  Pain continued and in 2002 he had arthroscopic surgery for chondromalacia, with chondroplasty and debridement performed.  The Veteran reported occasional pain in the left knee, with functional loss.  The examination report, however, does not show a specific diagnosis for the left leg.

Service treatment records confirm that the Veteran was diagnosed with patellofemoral syndrome in 2001 and that he underwent arthroscopic surgery in 2002, which resulted in a diagnosis of chondromalacia.   A March 2002 MRI shows a tear in the medial meniscus tear of the left knee.  These records also show a left knee injury, diagnosed as a sprain, in 1996.  

The Veteran testified that he occasionally receives treatment for his left knee from a private physician.  Private treatment records show complaints of pain, swelling, and weakness in the legs.  The nature and etiology of these symptoms, however, are unclear.  

In view of the above, the Board finds that a new VA examination is warranted, to determine the nature and etiology of the Veteran's claimed left knee disability.

Service Connection for Low Back Pain

The Veteran seeks service connection for a lumbar spine disability, claimed as low back pain.  He does not recall a specific injury.

A January 2007 VA examination reflects a history of treatment for low back pain, felt to be a low back strain, in 2002.  The Veteran stated that he has had intermittent pain since that time.  Service treatment records confirm that the Veteran complained of back pain, diagnosed as lumbar strain, in August 2002.  

Private treatment records from Dr. B.S. show complaints of lumbar pain in February and May 2010.  On physical examination, the treating provider found guarding and muscle spasm present in the mid lumbar paravertebral muscles, bilaterally.  Dr. B.S. diagnosed fibromyalgia.  See 07/23/10 & 04/21/11VBMS, Medical Treatment Record - Non-Government Facility.  Private treatment records from Dr. C.B. and Dr. J.C. show complaints of, and treatment for, chronic low back pain in 2012 and 2013.  See 08/01/13 VBMS, Medical Treatment Record - Non-Government Facility.  The records from Dr. C.B. show a diagnosis of "FMS/LBP".  Subsequent records continue to show complaints of low back pain in 2014.  See 12/14/16 VBMS, Medical Treatment Record - Non-Government Facility.  

In view of the above, the Board finds that a new VA examination is necessary, to determine the nature and etiology of the Veteran's low back pain.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for VA examinations to determine the nature and etiology of his claimed left knee and low back disabilities.  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

a. Diagnose any current left knee disability.   Please note that private treatment records show complaints of pain, swelling, and weakness in the legs.  The Veteran has reported a history of occasional treatment for his left knee.

b. For any current left knee disability, is it as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please note the Veteran's history of left knee surgery and his in- diagnoses of patellofemoral syndrome, meniscal tear, and chondromalacia in 2001-2002.  The Veteran is to be considered as having been on active service from November 1987 to March 2007.  The examiner should address the Veteran's contention that the claimed disability is related to events during that period.

c. Diagnose any current low back disability.  Please note that private treatment records show complaints of, and treatment for, low back pain.  The Veteran has reported and long, intermittent history of back pain.  The Veteran is service-connected for fibromyalgia.

d. For any current low back disability, is it as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please note the Veteran's history of a low back strain in 2002.  The Veteran is to be considered as having been on active service from November 1987 to March 2007.  The examiner should address the Veteran's contention that the claimed disability is related to events during that period.

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  Additionally, schedule the Veteran for a VA examination to determine the current severity of his service-connected fibromyalgia, GERD, and left shoulder disability. The examiner should note review of the entire claims file, and conduct all appropriate tests.

With regard to GERD, the examiner should explain whether the Veteran experiences any symptoms attributable only to GERD, as opposed to also being associated with IBS.  Any symptoms attributed only to IBS should also be noted.

With regard to fibromyalgia, the examiner should consider the Veteran's report of headaches and state whether these are related to his fibromyalgia.

4.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


